UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2006 IBSG INTERNATIONAL, INC. (Exact name of registrant as specified in this charter) Florida 000-029587 65-0705328 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1132 Celebration Blvd., Celebration, FL 34747 (Zip Code) (Address of Principal Executive Offices) Registrant's Telephone Number, including area code: (321) 939-6321 NOT APPLICABLE (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 4.02.Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. In September 2007, the Board of Directors, determined that the Form 10-KSB for the years ended2006 and 2005 could no longer be relied upon and needed amending.The Board of Directors discussed its conclusions and the matters disclosed in the filing with the Company’s auditors. On January 7, 2008 the Company amended its annual report on Form 10-KSB for fiscal years ended December 31, 2006 and 2005, as initially filed with the Securities and Exchange Commission on March 29, 2007, in order to provide clarification. This amendment addresses the deferral of approximately $2.7 million and $2.3 million, respectively, of revenue previously recognized with clarifications to our significant accounting policies specific to revenue recognition.
